EXHIBIT 10.6
 
ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”), entered into as of April ___, 2008, is
by and among between American Business Holdings, Inc., a Delaware corporation
(the “Company”), certain officers of the Company who are a signatory hereto
(“Management”) and Crone Rozynko, LLP (hereinafter referred to as the “Escrow
Agent”).
 
BACKGROUND
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and each Purchaser (the “Purchase
Agreement”).  All capitalized terms used but not defined herein shall have the
meanings assigned them in the Purchase Agreement.
 
Pursuant to the Purchase Agreement, each Purchaser has agreed to purchase from
the Company, and the Company has agreed to sell to each Purchaser, Company’s
Common Stock and Warrants.  Under the terms of the Purchase Agreement,
Management is required to deposit shares of Common Stock into escrow.  The
Company, Management and the Purchasers have agreed to establish an escrow on the
terms and conditions set forth in this Agreement.  The Escrow Agent has agreed
to act as escrow agent pursuant to the terms and conditions of this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises of the parties and the terms
and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent.  The Company and Management hereby appoint the
Escrow Agent as escrow agent to act in accordance with the Purchase Agreement
and the terms and conditions set forth in this Agreement, and the Escrow Agent
hereby accepts such appointment and agrees to act in accordance with such terms
and conditions.
 
2. Establishment of Escrow.  On or before the date of this Agreement, Management
shall deposit an aggregate of 2,000,000 shares of Common Stock (the “Shares”)
with the Escrow Agent.  All certificates for Shares to be provided to the Escrow
Agent shall be deposited with the Escrow Agent.  The Escrow Agent will be deemed
the record holder of the Shares until disbursement and will be entitled to
receive dividends and other distributions thereon and will be entitled to vote
the Shares in accordance with the Purchasers’ instructions.  Escrow Agent is
under no obligation to invest any such dividends or other distributions.
 
3. Segregation.  The Shares shall be segregated from the assets of the Escrow
Agent and held in trust for the benefit of Management and the Purchasers in
accordance herewith.
 
4. Receipt.  Subject to Section 7(c) hereof, the Escrow Agent shall have no
liability for any loss resulting from the deposit of the Shares.
 
5. Disbursement of the Shares.
 
 
 

--------------------------------------------------------------------------------


 
 
(a)  Definitions.  In addition to the terms defined elsewhere in this Agreement
the following terms have the meanings set forth in this Section 5(a):
 
 “Fiscal Year 2008 Performance Threshold” means the target amounts of (a) $4.5
million for the Company’s audited Net Income for the fiscal year ended May 31,
2008 and (b) $0.26 per share for the Company’s audited Net Income per share,
calculated by using 17 million shares outstanding, which should be constant and
fixed regardless of the actual number of shares outstanding.


“Fiscal Year 2009 Performance Threshold” means the target amounts of (a) $6.0
million for the Company’s audited Net Income for the fiscal year ended May 31,
2009 and (b) $0.30 per share for the Company’s audited Net Income per share,
calculated by using 20 million shares outstanding, which should be constant and
fixed regardless of the actual number of shares outstanding.




(b)                 Within 90 days of the end of the fiscal years ending May 31,
2008 and 2009, respectively, the Company shall provide a written report of its
audited Net Income amount and per share Net Income amounts to the Purchasers and
Escrow Agent.  If the Company does not achieve at least 100% of either amount
set forth in the Fiscal Year 2008 Performance Threshold, or the Fiscal Year 2009
Performance Threshold, as the case may be, the Company’s notice required under
this Section 5(b) shall set forth the percentage amount by which the Company
failed to achieve such amounts (the percentage amount of the deficit for such
fiscal year is referred to as the “Shortfall”).


(c)                 If the Company does not achieve at least 54% of either
amount set forth in the Fiscal Year 2008 Performance Threshold, then the Escrow
Agent shall disburse the 100% of the Shares to the Purchasers pro rata based on
the number of shares of Common Stock purchased by Purchaser under the Purchase
Agreement and still beneficially owned by such Purchaser at such date.


(d)                  If the Company achieves between 54% and 95% of either
amount set forth in the Fiscal Year 2008 Performance Threshold, then the Escrow
Agent shall disburse an amount of the Shares to the Purchasers equal to the
product obtained by multiplying (i) the Shortfall by (ii) 2, such Shares will be
disbursed pro rata based on the number of shares of Common Stock purchased under
the Purchase Agreement by Purchaser and still beneficially owned by such
Purchaser at such date.  For example, if the Company achieves 80% of one of the
amounts set forth in the Fiscal Year 2008 Performance Threshold and achieves
100% of the other amount and thus reports a 15% Shortfall, then the Escrow Agent
shall disburse 30% of the Shares to Purchasers.


(e)  If any escrow Shares are delivered to Purchasers pursuant to Sections 5 (c)
or (d), Management shall within 5 business days of the Company report delivered
pursuant to Section 5(b), replenish the escrow account with an equal number of
shares of Common Stock so that the escrow will continue to hold a number of
shares of Common Stock equal to one hundred (100%) percent of the shares
purchased by the Purchasers under the Purchase Agreement.  Such additional
shares of Common Stock together with the original Shares, if any, remaining in
the escrow will be deemed to be “Shares” for purposes of this Agreement.
 
 
2

--------------------------------------------------------------------------------


 

 
(f)                 If the Company does not achieve at least 54% of either
amount set forth in the Fiscal Year 2009 Performance Threshold, then the Escrow
Agent shall disburse the 100% of the Shares to the Purchasers pro rata based on
the number of shares of Common Stock purchased under the Purchase Agreement and
still beneficially owned by such Purchaser at such date.


(g)                 If the Company achieves between 54% and 95% of either amount
set forth in the Fiscal Year 2009 Performance Threshold, then the Escrow Agent
shall disburse an amount of the Shares to the Purchasers equal to the product
obtained by multiplying (i) the Shortfall by (ii) 2, such Shares will be
disbursed pro rata based on the number of shares of Common Stock purchased under
the Purchase Agreement and still beneficially owned by such Purchaser at such
date.  For example, if the Company achieves 80% of one of the amounts set forth
in the Fiscal Year 2009 Performance Threshold and achieves 100% of the other
amount and thus reports a 15% Shortfall, then the Escrow Agent shall disburse
30% of the Shares to Purchasers.


(h)                 Escrow Agent shall disburse the Shares to Purchasers within
5 business days of the receipt of such Shares from the Transfer Agent following
the receipt of written instructions from each Purchaser specifying the amount of
Shares to be delivered to such Purchaser pursuant to the report delivered
pursuant to Section 5(b).  Any Shares remaining in the escrow after the
distribution, if any, to Purchasers following the delivery of the report
pursuant to Section 5(b) for Fiscal Year ending May 31, 2009, will be returned
to Management pro rata to amount delivered into escrow.  The Escrow Agent will
not be responsible for calculating the number of Shares to be delivered to
Purchasers and Management and will rely on the written instructions from the
Purchasers and Management.


(i)                 This Escrow Agreement shall terminate and be of no further
force or effect on the earlier of (i) disbursement of all Shares and (ii) the
third year anniversary of the Closing Date.
 
6. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Agreement or with respect to the right to receive the Shares,
the Escrow Agent shall have the right to consult counsel and/or to institute an
appropriate interpleader action to determine the rights of the parties.  The
Escrow Agent is also hereby authorized to institute an appropriate interpleader
action upon receipt of a written letter of direction executed by the parties so
directing the Escrow Agent.  If the Escrow Agent is directed to institute an
appropriate interpleader action, it shall institute such action not prior to
thirty (30) days after receipt of such letter of direction and not later than
sixty (60) days after such date.  Any interpleader action instituted in
accordance with this Section 6 shall be filed in any court of competent
jurisdiction in New York, New York, and the portion of the Shares in dispute
shall be deposited with the court and in such event the Escrow Agent shall be
relieved of and discharged from any and all obligations and liabilities under
and pursuant to this Agreement with respect to that portion of the Shares.
 
 
 
3

--------------------------------------------------------------------------------


 
 
7. Exculpation and Indemnification of Escrow Agent.
 
(a) The Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise.  The Escrow Agent
acts under this Agreement as a depositary only and is not responsible or liable
in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice or depositing the
Shares.  The Escrow Agent will have no duties or responsibilities other than
those expressly set forth herein.  The Escrow Agent will be under no liability
to anyone by reason of any failure on the part of any party hereto (other than
the Escrow Agent) or any maker, endorser or other signatory of any document to
perform such person’s or entity’s obligations hereunder or under any such
document.  Except for this Agreement and instructions to the Escrow Agent
pursuant to the terms of this Agreement, the Escrow Agent will not be obligated
to recognize any agreement between or among any or all of the persons or
entities referred to herein, notwithstanding its knowledge thereof.
 
(b) The Escrow Agent will not be liable for any action taken or omitted by it,
or any action suffered by it to be taken or omitted, in good faith and in the
exercise of its own best judgment, and may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by the Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person or persons.  The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Agreement
and no other or further duties or responsibilities shall be implied, including,
but not limited to, any obligation under or imposed by any laws of the State of
New York upon fiduciaries.
 
(c) The Escrow Agent will be indemnified and held harmless by the Company and
Management jointly and severally from and against any expenses, including
reasonable attorneys’ fees and disbursements, damages or losses suffered by the
Escrow Agent in connection with any claim or demand, which, in any way, directly
or indirectly, arises out of or relates to this Agreement or the services of the
Escrow Agent hereunder; except, to the extent that the Escrow Agent is guilty of
willful misconduct, fraud or gross negligence under this Agreement.  For this
purpose, the term “attorneys' fees” includes fees payable to any counsel
retained by the Escrow Agent in connection with its services under this
Agreement and, with respect to any matter arising under this Agreement as to
which the Escrow Agent performs legal services, its standard hourly rates and
charges then in effect.  Promptly after the receipt by the Escrow Agent of
notice of any such demand or claim or the commencement of any action, suit or
proceeding relating to such demand or claim, the Escrow Agent will notify the
other parties hereto in writing.  For the purposes hereof, the terms “expense”
and “loss” will include all amounts paid or payable to satisfy any such claim or
demand, or in settlement of any such claim, demand, action, suit or proceeding
settled with the express written consent of the parties hereto, and all costs
and expenses, including, but not limited to, reasonable attorneys’ fees and
disbursements, paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding.  The provisions of this Section 7
shall survive the termination of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------


 
 
8. Resignation of Escrow Agent.  At any time, upon ten (10) days’ written notice
to the parties hereto, the Escrow Agent may resign and be discharged from its
duties as Escrow Agent hereunder.  As soon as practicable after its resignation,
the Escrow Agent will promptly turn over to a successor escrow agent appointed
by the parties hereto all monies and property held hereunder upon presentation
of a document appointing the new escrow agent and evidencing its acceptance
thereof.  If, by the end of the 10-day period following the giving of notice of
resignation by the Escrow Agent, the parties hereto shall have failed to appoint
a successor escrow agent, the Escrow Agent may interplead the Shares into the
registry of any court having jurisdiction.
 
9. Records.  The Escrow Agent shall maintain accurate records of all
transactions hereunder.  Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, the Escrow Agent shall provide the parties hereto, as the case may
be, with a complete copy of such records, certified by the Escrow Agent to be a
complete and accurate account of all such transactions.  The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to the Escrow Agent.
 
10. Escrow Agent Fees.  The Company agrees to pay the Escrow Agent a
non-refundable fee of $2,500 per year for its services under this Agreement,
which fee is payable in advance.  Any out-of-pocket fees will be payable by the
Company upon invoice.
 
11. Attorneys’ Fees.  If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.
 
12. Notice.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) on
the date of service if served personally on the party to whom notice is to be
given, (b) on the day of transmission if sent by facsimile/email transmission to
the facsimile number/email address given below, and telephonic confirmation of
receipt is obtained promptly after completion of transmission, (c) on the day
after delivery to Federal Express or similar overnight courier or the Express
Mail service maintained by the United States Postal Service or (d) on the fifth
day after mailing, if mailed to the party to whom notice is to be given, by
first class mail, registered or certified, postage prepaid, and properly
addressed, return receipt requested, to the party as follows:
 
If to the Escrow Agent:
Crone Rozynko, LLP

 
101 Montgomery Street, Suite 1950

 
San Francisco, California 94104

 
Attention:  Mark E. Crone, Esq.
  Facsimile:  (415) 955-8910

 
 
 
 
5

--------------------------------------------------------------------------------


 
 
If to the Company:                                                         


If to Management:                                                         






or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
13. Execution in Counterparts; Facsimile Execution.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
14. Assignment and Modification.  This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto.  Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns.  No other person
will acquire or have any rights under, or by virtue of, this Agreement.  No
portion of the Shares shall be subject to interference or control by any
creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement.  This Agreement may be changed
or modified only in writing signed by all of the parties hereto.
 
15. APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, USA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED THEREIN.  THE PARTIES EXPRESSLY WAIVE SUCH DUTIES AND
LIABILITIES, IT BEING THEIR INTENT TO CREATE SOLELY AN AGENCY RELATIONSHIP AND
HOLD THE ESCROW AGENT LIABLE ONLY IN THE EVENT OF ITS WILLFUL MISCONDUCT, FRAUD,
OR GROSS NEGLIGENCE.  ANY LITIGATION CONCERNING THE SUBJECT MATTER OF THIS
AGREEMENT SHALL BE EXCLUSIVELY PROSECUTED IN THE COURTS OF NEW YORK COUNTY, NEW
YORK, USA, AND ALL PARTIES CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THOSE COURTS.
 
16. Headings.  The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
 
 [Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 


The
Company:                                                                            American
Business Holdings, Inc.


By________________________
Name:
Title:  [President]
Management:


_______________________________
Name:




_______________________________
Name:




_______________________________
Name:


Escrow
Agent:                                                                           CRONE
ROZYNKO, LLP


By: _______________________________
Name: Mark E. Crone
Title: Partner